Per Curiam,
Our consideration of this record has not convinced us that either of the defendants’ twenty-two specifications of error ‘ should be sustained. In view of the testimony, and the learned trial judge’s instructions to the jury, their verdict necessarily imphes the finding of facts which render the borough, as well as the other defendants, hable for the trespass that was clearly and conclusively shown to have been committed. We find no substantial error, in the course of the trial, or in the submission of the case to the jury; nor, do we think there is anything in either of the questions involved that requires discussion. We are all of opinion that the judgment should not be disturbed.
Judgment affirmed.